DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the packing machine” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the conveying direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the sealing zone” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the actual positions” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the packing machine” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the conveying direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the sealing zone” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the measured temperature” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the target positions” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the target torques” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the calibrated transverse sealing unit” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 requires “at which the target positions or the target torques were determined by measuring actual positions or actual torques of the calibrated transverse sealing unit”.  The limitation appears to require dependency on claim 2 for antecedent basis.  The limitations “or the target torques” and “or actual torques” are unclear and confusing as claim 2 (nor claims 1 nor 7) does not determine target torques or actual torques.
Claim 9 recites the limitation “the actual torque” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 requires “a difference determined in method step d) between the target position and the actual position or between the target torque and the actual torque is compared to a tolerance threshold”.  The limitation “or between the target torque and the actual torque” is unclear and 
Claim 12 recites the limitation “the measured actual torque” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (U.S. Patent 5,551,206) in view of the admitted prior art (Specification see under “Background of the Invention” and Page 1, line 17 to Page 3, line 18) or Reichel et al. (WO 96/40558).
Fukuda discloses a method for monitoring the function of a tubular bag machine during operation, the tubular bag machine comprising a drive control system (at least 24) and at least a/one drive unit (10) being realized in the manner of a transverse sealing unit, and the transverse sealing unit comprising at least one drive motor (18) and two transverse sealing jaws (12, 14) which are driven relative to each other by the drive motor and by means of which a film tube (W) is sealed transversely to a/the conveying direction, and the position (θ’) of the drive motor being measured directly or indirectly m+α and the minimum angle θm-β.” and see further Column 5, lines 47-64).
	As to the limitations in claim 1 of “multiple electronic drive units which are controlled independently of each other by the drive control system and which drive different functional elements of the packing machine in a cycle time-synchronous manner as they are going through predefined motion sequences” and “the drive torque (M) of the drive motor (02) being measured directly or indirectly using a drive controller” and claim 11, Fukuda does not expressly describe the control of the 
	Regarding claims 2 and 3, Fukuda teaches that to determine the target position, the transverse sealing unit is first calibrated to seal a tubular bag without contents therein, and then the actual position reached θ is measured for the predefined target torque, the actual position(s) thus measured being stored in the drive control system as the target position associated with the target torque and wherein the actual positions reached are measured multiple times in a row θ1-θn for the predefined target torque, a mean value θm being calculated from the actual positions thus measured and the mean value being stored in the drive control system as the target position associated with the target torque (Column 3, line 39 to Column 4, line 9).
	Regarding claim 9, Fukuda teaches a difference determined in method step d) between the target position and the actual position is compared to a tolerance threshold (standard range between the maximum angle θm+α and the minimum angle θm-β) stored in the drive control system, an error being reported if the tolerance threshold is exceeded (Column 3, line 39 to Column 4, line 33).
Regarding claim 13, the drive units taught by Fukuda as modified by the admitted prior art or Reichel go through a motion sequence for the intermittent production of tubular bags (Figures 1 and 2 of Fukuda).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Highberger (U.S. Patent 5,836,136) in view of the admitted prior art or Reichel and optionally further McLean (U.S. Patent 5,439,539) or Fukuda.

As to the limitations in claim 4 of “multiple electronic drive units which are controlled independently of each other by the drive control system and which drive different functional elements 
	Regarding claims 5 and 6, Highberger teaches that to determine the target torque, the transverse sealing unit is first calibrated to seal a tubular bag with a perfect seal, and then the actual torque reached is measured for the predefined target position, the actual torque thus measured being stored in the drive control system as the target torque associated with the target position and wherein the actual torque reached is measured multiple times in a row for the predefined target position, a mean value being calculated from the actual torques thus measured and the mean value being stored in the drive control system as the target torque associated with the target position (Column 4, lines 30-39 and Column 9, lines 27-44).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and the admitted prior art or Reichel as applied to claims 1-3, 9-11, and 13 above, and further in view of Keim et al. (U.S. Patent 5,117,612).
Fukuda as modified by the admitted prior art or Reichel above teach all of the limitations in claims 7 and 8 except for a specific teaching method steps a), b), c) and d) are carried out at a reference .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and the admitted prior art or Reichel as applied to claims 1-3, 9-11, and 13 above, and further in view of McLean.
Fukuda as modified by the admitted prior art or Reichel above teach all of the limitations in claim 12 except for a specific teaching that once method steps a), b), c) and d) have been carried out, the measured actual position is stored and documented where it is conventional and well understood in the art to retain, i.e. store, and document data accumulation from each sealing operation (in a series of samples or incorporated in production machines) thereby verifying system performance as evidenced by McLean (Column 11, lines 31-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that once method steps a), b), c) and d) have been carried out as taught by Fukuda as modified by the admitted prior art or Reichel, the measured actual .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and the admitted prior art or Reichel as applied to claims 1-3, 9-11, and 13 above, and further in view of Braun et al. (DE 102013203295 and see also the machine translation).
Fukuda as modified by the admitted prior art or Reichel above teach all of the limitations in claim 14 except for a specific teaching the drive units go through a motion sequence for the continuous production of tubular bags (claim 13 further rejected herein in the event it is somehow considered Fukuda does not expressly teach the limitation) wherein conventional and well understood operation of tubular bag machines is the drive unit(s) go through a motion sequence for either of the intermittent (Paragraph 0003) or the continuous (Figure 1 and Paragraphs 0004) production of tubular bags as evidenced by Braun.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the drive units taught by Fukuda as modified by the admitted prior art or Reichel go through a motion sequence for either of the intermittent or the continuous production of tubular bags as is the conventional and well understood operation of a tubular bag machine as evidenced by Braun.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-11, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/613,358. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending Application No. 16/613,358 fully encompass claims 1, 2, 4, 5, 7-11, 13, and 14 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/613,358 in view of Fukuda.  Additionally, claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/613,358 in view of Highberger.  Claims 1-15 of copending Application No. 16/613,358 fully encompass claims 3 and 6 of the instant application except for a specific teaching the actual positions reached are measured multiple times in a row for the predefined target torque, a mean value being calculated from the actual positions thus measured and the mean value being stored in the drive control system as the target position associated with the target torque and the actual torque reached is measured multiple times in a row for the predefined target position, a mean value being calculated from the actual torques thus measured and the mean value being stored in the drive control system as the target torque associated with the target position wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the actual positions reached to determine the target positions and the actual torques reached to determine the target torques as taught by claims 1-15 of copending Application No. 16/613,358 are measured multiple times in a row for the predefined target torque or target position, a mean value being calculated from the actual positions or actual torques thus measured and the mean value being stored in the drive control system as the target position associated with the target torque or as the target torque associated with the target position as is the conventional and predictable method .  
This is a provisional nonstatutory double patenting rejection.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/613,358 in view of McLean.  Claims 1-15 of copending Application No. 16/613,358 fully encompass claim 12 of the instant application except for a specific teaching that once method steps a), b), c) and d) have been carried out, the measured actual position is stored and documented where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that once method steps a), b), c) and d) have been carried out as taught by claims 1-15 of copending Application No. 16/613,358, the measured actual position is stored and documented to verify system performance as is conventional and well understood in the art to retain, i.e. store, and document data accumulation from each sealing operation thereby verifying system performance as evidenced by McLean (described above in full detail).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                     /JOHN L GOFF II/Primary Examiner, Art Unit 1746